

Nicor Inc.
Form 10-Q
Exhibit 10.10
 
NON-QUALIFIED STOCK OPTION AGREEMENT
NICOR INC. 1997 LONG-TERM INCENTIVE PLAN


THIS AGREEMENT, entered into as of the 16th day of March, 2006 (the "Agreement
Date"), by and between «First_Name» «MiName» «Last_Name» (the "Employee"), and
Nicor Inc., an Illinois corporation (the "Company"),


WITNESSETH THAT:


WHEREAS, the Company maintains the Nicor Inc. 1997 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement, for the
benefit of key executive and management employees of the Company and any Related
Company; and


WHEREAS, the Employee has been selected to receive a Non-Qualified Stock Option
award under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee, as
follows:


1. Award, Purchase Price. Subject to the terms of this Agreement and the Plan,
the Employee is hereby awarded an option to purchase a total of «SO» shares of
Stock (the "Option"). The option price of each share of Stock subject to the
Option shall be $41.62. The Option is not intended, and will not be treated, as
an incentive stock option (as that term is used in section 422 of the Code).


2. Date of Exercise. Subject to the provisions of paragraph 4 and this paragraph
2, the Option shall first be exercisable (1) commencing on the third anniversary
of the Agreement Date provided that the Employee remains continuously employed
through such date, or (2) upon the Employee’s Retirement (as defined below),
death or termination of employment provided such Retirement, or death or
termination of employment is on or after March 16, 2007. If the Employee
terminates employment for any reason prior to March 16, 2007, the Option shall
expire and shall be cancelled.


The Option shall expire and shall no longer be exercisable on the earlier of:
(a) the tenth anniversary of the Agreement Date (which shall be the Expiration
Date described in the Plan), or (b) the date of termination of employment if
termination occurs for cause, or (c) three months following termination of
employment for any reason other than death, disability, Retirement or cause, or
(d) at such earlier time as may be required by the Plan upon termination of
employment.


3. Method of Option Exercise. The Option may be exercised in whole or in part by
filing a written notice with the Secretary of the Company at its corporate
headquarters prior to the date the Option expires. Such notice shall specify the
number of shares of Stock which the Employee elects to purchase, and shall be
accompanied by payment of the option price for such shares of Stock indicated by
the Employee's election. Subject to the provisions of the following sentence,
payment shall be by cash or by check payable to the Company. Except as otherwise
limited by the Compensation Committee of the Board of Directors of the Company
(the "Committee"), all or a portion of such required amount may be paid by
delivery of shares of Stock having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash which would otherwise
be required.


 
 

--------------------------------------------------------------------------------

 
4. Change in Control. In the event that a change in control occurs prior to the
date on which the Employee completes three continuous years of employment with
the Company or any Related Company after the Agreement Date, the Employee shall
have the right to immediately exercise the Option.


5. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business. Subject to the
terms of the Plan, any benefits payable to the Employee under this Agreement
that are not paid at the time of the Employee's death shall be paid at the time
and in the form determined in accordance with the foregoing provisions of this
Agreement, to the beneficiary designated by the Employee in writing filed with
the Committee in such form and at such time as the Committee shall require. If a
deceased Employee fails to designate a beneficiary, or if the designated
beneficiary of the deceased Employee dies before the Employee or before complete
payment of the amounts distributable under this Agreement, the Committee shall,
in its discretion, direct that amounts to be paid under this Agreement be paid
to:



 
(a)
one or more of the Employee's relatives by blood, adoption or marriage and in
such proportion as the Committee decides; or




 
(b)
the legal representative or representatives of the estate of the last to die of
the Employee and his beneficiary.



6. Retirement. For purposes of this Agreement, the term "Retirement" means: (a)
termination of employment because the Employee has reached normal retirement age
of 65 years; (b) termination of employment because the Employee becomes
Disabled; or (c) termination of employment before age 65 because of early
retirement pursuant to any plan of the Company or a Related Company that covers
the Employee and that is qualified under section 401(a) of the Code. For
purposes of this Agreement, the term "Disabled" means the inability of the
Employee, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to be total and permanent
during the remainder of the Employee's lifetime.


7. Transferability. Stock Options awarded under this Agreement are not
transferable except as designated by the Employee by will or by the laws of
descent and distribution. Notwithstanding the foregoing, the Committee may
permit Stock Options awarded under this Agreement to be transferred by a
participant for no consideration to or for the benefit of the participant's
immediate family (including a trust for the benefit of a participant's immediate
family or to a partnership for members of a participant's immediate family),
subject to such limits as the Committee may establish, and the transferee shall
remain subject to all terms and conditions applicable to such award prior to
such transfer. Immediate family is defined as the participant's spouse,
children, stepchildren and adoptive relationships.


8. Adjustment to Number of Shares Subject to Agreement. In the event of any
change in the outstanding shares of Company Stock by reason of any stock
dividend, split, spin-off, recapitalization, merger, consolidation, combination,
exchange of shares or other similar change, the terms of this Agreement and the
number of Stock Options subject to this Agreement may be equitably adjusted by
the Committee in its sole discretion to preserve the intent of this Agreement.


9. Employment. This Agreement does not constitute a contract of employment, and
does not confer on the Employee the right to be retained in the employ of the
Company or any Related Company.
 
2
 
 

--------------------------------------------------------------------------------

 
10. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.


12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, copies of
which may be obtained by the Employee from the office of the Secretary of the
Company.


13. Amendment. This Agreement may be amended by written Agreement of the
Employee and the Company, without the consent of any other person.


IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be affixed hereto, all as of the Agreement Date.


________________________________
«First_Name» «MiName» «Last_Name»




Nicor Inc.
 


By: ______________________
Russ M. Strobel
Chairman, President and
Chief Executive Officer


ATTEST:




____________________________
Assistant Secretary

